IN THE UNITED STATES COURT OF APPEALS

                                FOR THE FIFTH CIRCUIT



                                       No. 01-30352
                                     Summary Calendar



KENNETH W. GOODMAN,

                                                            Plaintiff-Appellant,

                                             versus

LARRY G. MASSANARI, ACTING
COMMISSIONER OF SOCIAL SECURITY,

                                                            Defendant-Appellee.

                _____________________________________________

                     Appeal from the United States District Court
                        for the Western District of Louisiana
                               USDC No. 99-CV-2366
                _____________________________________________
                                 October 11, 2001

Before POLITZ, SMITH, and BARKSDALE, Circuit Judges.

PER CURIAM:*




       *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5 TH CIR.
R. 47.5.4.
      Kenneth Goodman appeals the district court’s affirmance of the denial of his

application for disability insurance benefits. He maintains that the Administrative

Law Judge: (1) did not fully and fairly develop the record; (2) posed a hypothetical

question to the vocational expert that was defective; (3) erred in finding that his

work experience allowed him to perform semi-skilled work; and (4) improperly

relied on the vocational expert’s testimony that he could perform the listed

occupations provided that a sit/stand option was permitted. He also contends that

the Appeals Council should have remanded the case based on post-hearing evidence

that he submitted.

      Goodman’s contention that the ALJ did not fully and fairly develop the record

lacks merit. He was not prejudiced by the ALJ’s finding that he had a good ability

to demonstrate reliability.1 Further, the ALJ was not obliged to order additional

consultative examinations.2

      The contention that the ALJ’s hypothetical question to the vocational expert

was defective likewise lacks merit. The hypothetical question posed to the

vocational expert by the ALJ reasonably incorporates all disabilities of the claimant




      1
       Carey v. Apfel, 230 F.3d 131 (5th Cir. 2000).
      2
       Pierre v. Sullivan, 884 F.2d 799 (5th Cir. 1989).

                                               2
recognized by the ALJ. Goodman and his representative were afforded an adequate

opportunity to correct any real or asserted deficiencies in the ALJ’s question. 3

      The next contention, that the ALJ erred in finding that Goodman’s work

experience allowed him to perform semi-skilled work, also lacks merit. The record

reflects that the ALJ expressly relied on vocational expert testimony for his ruling

that Goodman was capable of making an adjustment to work which existed in

significant numbers in the national economy. The ALJ did not rely merely on

Medical-Vocational Guideline 202.21.4

      Goodman’s further contention that the ALJ improperly relied on the

vocational expert’s testimony that he could perform the listed occupations provided

that a sit/stand option was permitted, as were the other contentions, also lacks

merit. The ALJ did not find that Goodman required a sit/stand option.

      Finally, Goodman’s contention that the Appeals Council should have

remanded the case based on post-hearing evidence is devoid of merit. There is no

basis for the claim that the alleged “new evidence” related to the period on or before

the date of the ALJ hearing decision.5


      3
       Bowling v. Shalala, 36 F.3d 431 (5th Cir. 1994).
      4
       Carey, 230 F.3d at 147.
      5
       20 C.F.R. § 404.970(b).

                                              3
The judgment of the district court is AFFIRMED.




                                 4